Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 31, 2022 has been entered. The Applicant amended claims 3-5, 7-8, and 13-15. Claims 1-15 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 31, 2022. The examiner withdraws the 112(b) rejections and the Specification and Claims objections in light of the amendments to the Specification and Claims.
Applicant's arguments filed May 31, 2022 regarding claim 1 have been fully considered but they are not persuasive. The applicant argues “Speich neither anticipates, or even suggests, the incorporation of the compound thread as an antenna into a textile sheet material via a warp knitting machine or raschel machine”. However, claim 1 states “electrically conductive threads can be worked into a textile substrate material (1) as a transmitting and/or receiving antenna (2) by a tricot machine or Raschel machine”, given the functional language of this limitation, Speich does read on the claims as the thread disclosed by Speich is fully capable of being working into a textile substrate material as a transmitting and/or receiving antenna by a tricot machine or Raschel machine.
Applicant’s arguments with respect to claims 13-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speich (WO 2008098386 A1).
Regarding claim 1, Speich discloses a method for producing at least one transmitting and/or receiving antenna (2) for transmitting and/or receiving electromagnetic waves (page 1, lines 5-11), characterized in that electrically conductive threads can be worked into a textile substrate material (1) as a transmitting and/or receiving antenna (2) (claim 14) by a tricot machine or Raschel machine (page 5, line 30).
Regarding claim 6, Speich further discloses characterized in that the electrically conductive threads forming the transmitting and/or receiving antenna (2) are affixed to the textile substrate material (1) by means of electrically insulating binding threads (3) (claim 1).
Regarding claim 7, Speich further discloses characterized in that the electrically insulating binding threads (3) are applied onto the textile substrate material (1) by means of at least one guide bar of the tricot machine or Raschel machine (claim 1).
Regarding claim 9, Speich further discloses characterized in that the electrically conductive threads are composed, completely or in part, of an electrically conductive material (page 6, lines 1-10).
Regarding claim 11, Speich further discloses characterized in that the textile substrate material (1) is completely composed of electrically non-conductive materials (claim 14).
Regarding claim 12, Speich further discloses characterized in that the textile substrate material (1) is a woven, knitted, nonwoven, non-crimp fabric or braided fabric (claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Ruckh (DE 102014115437 A1).
Regarding claim 2, Speich does not specifically teach characterized in that the electrically conductive threads are worked into the textile substrate material (1) by means of a nonwoven Raschel machine.
However, Ruckh teaches electrically conductive threads are worked into a textile substrate material by means of a nonwoven Raschel machine ([0008], [0011], [0015], [0029], [0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Ruckh to include “electrically conductive threads are worked into a textile substrate material by means of a nonwoven Raschel machine,” as taught by Ruckh, for the purpose of improving structural strength (see also [0023]).
Regarding claim 3, Speich does not specifically teach characterized in that the tricot machine or Raschel machine has a variable weft insertion by means of which a length of the transmitting and/or receiving antenna (2) can be determined.
However, Ruckh teaches a tricot machine or Raschel machine has a variable weft insertion ([0051]-[0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Ruckh to include “a tricot machine or Raschel machine has a variable weft insertion,” as taught by Ruckh, for the purpose of improving structural strength (see also [0023]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Teichmann et al. (GB 1054559 A), hereinafter known as Teichmann.
Regarding claim 4, Speich does not specifically teach characterized in that the tricot machine or Raschel machine has electronic guide bars by means of which a position of the transmitting and/or receiving antenna (2) on the textile substrate material (1) can be freely determined.
However, Teichmann teaches a tricot machine or Raschel machine has electronic guide bars for positioning (page 1, lines 10-21 and page 1, line 76 – page 2 line 46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Teichmann to include “a tricot machine or Raschel machine has electronic guide bars for positioning,” as taught by Teichmann, for the purpose of improving reliability and sensitivity (see also page 2, lines 28-37).

Claims 5 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Hamada et al. (US PGPUB 2018/0195218 A1), hereinafter known as Hamada.
Regarding claim 5, Speich does not specifically teach characterized in that the tricot machine or Raschel machine has at least two guide bars running in counter lapping mode, by means of which transmitting and/or receiving antennas (2) with closed structures are created from the electrically conductive threads.
However, Hamada teaches a tricot machine or Raschel machine has at least two guide bars running in counter lapping mode ([0066]), by means of which transmitting and/or receiving antennas ([0038]) with closed structures are created from electrically conductive threads ([0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Hamada to include “a tricot machine or Raschel machine has at least two guide bars running in counter lapping mode, by means of which transmitting and/or receiving antennas with closed structures are created from electrically conductive threads,” as taught by Hamada, for the purpose of improving textile construction (see also [0008]).
Regarding claim 13, Speich teaches a textile substrate material (1) with a transmitting and/or receiving antenna (2) (page 1, lines 5-11), characterized in that the transmitting and/or receiving antenna (2) is made of electrically conductive threads (claim 14) but does not specifically teach electrically conductive threads which are worked into the textile substrate material by means of a tricot machine or Raschel machine. 
However, Hamada teaches electrically conductive threads which are worked into a material by means of a tricot machine or Raschel machine ([0049]-[0052]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the textile substrate material of Speich with Hamada to include “electrically conductive threads which are worked into a material by means of a tricot machine or Raschel machine,” as taught by Hamada, for the purpose of improving textile construction (see also [0008]).
Regarding claim 14, Speich further teaches characterized in that the transmitting and/or receiving antenna (2) is an RFID antenna (claim 14).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Kourti et al. (US PGPUB 2017/0018843 A1), hereinafter known as Kourti.
Regarding claim 8, Speich does not specifically teach characterized in that a density of the binding threads (3) is being varied depending on a geometric structure of the transmitting and/or receiving antenna (2).
However, Kourti teaches a density of the binding threads is being varied depending on a geometric structure of the transmitting and/or receiving antenna ([0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Kourti to include “a density of the binding threads is being varied depending on a geometric structure of the transmitting and/or receiving antenna,” as taught by Kourti, for the purpose of improving surface conductivity (see also [0029]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Vleurinck et al. (US PGPUB 2018/0248248 A1), hereinafter known as Vleurinck.
Regarding claim 10, Speich does not specifically teach characterized in that the electrically conductive threads have an electrically conductive core and an electrically insulating sheathing.
However, Vleurinck teaches electrically conductive threads have an electrically conductive core and an electrically insulating sheathing ([0002])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Vleurinck to include “electrically conductive threads have an electrically conductive core and an electrically insulating sheathing,” as taught by Vleurinck, for the purpose of improving flexibility and reducing kinking (see also [0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Hamada as applied to claim 14 above, and in further view of Dion et al. (US PGPUB 2016/0261031 A1), hereinafter known as Dion.
Regarding claim 15, Speich does not specifically teach characterized in that the transmitting and/or receiving antenna (2) is designed for an NFC or radio transmission.
However, Dion teaches a transmitting and/or receiving antenna is designed for an NFC or radio transmission ([0084]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Dion to include “a transmitting and/or receiving antenna is designed for an NFC or radio transmission,” as taught by Dion, for the purpose of improving flexibility and reducing kinking (see also [0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845